 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9

10   JOHN B.,                                )   No. CV 17-8306 FFM
                                             )
11                      Plaintiff,           )
                                             )   JUDGMENT
12                v.                         )
                                             )
13   NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security         )
14   Administration,                         )
                                             )
15                      Defendant.           )
                                             )
16
           In accordance with the Memorandum Decision and Order filed concurrently
17
     herewith,
18
           IT IS HEREBY ADJUDGED that the decision of the defendant, the Commissioner
19
     of Social Security Administration, is affirmed and this action is dismissed with prejudice.
20

21

22   DATED: March 22, 2019
                                                          /S/FREDERICK F. MUMM
23                                                          FREDERICK F. MUMM
24                                                        United States Magistrate Judge

25

26

27

28
